Judgment and order insofar as they are in favor of defendant Adams unanimously affirmed, without costs of this appeal to either party. Judgment insofar as it is in favor of plaintiff Moyer against defendant Mastroe unanimously reversed on the facts and a new trial granted on the issue of damages only, unless the defendant shall, within 10 days, stipulate to increase the verdict to the sum of $12,000, as of the date of the rendition thereof, in which event, the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: The verdict in favor of plaintiff Moyer was inadequate. Under the facts here present we find no error • in the court’s exclusion of expert testimony respecting the expense of employing a housekeeper. (Appeal from judgment of Monroe Trial Term for plaintiff against defendant Mastroe in the sum of $6,000 and which dismissed the complaint against defendant Adams, and also appeal from order which denied plaintiff’s motion to set aside the verdict in an automobile negligence action.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veeehio, JJ.)